Appellant was convicted of violating the speed law and his punishment was assessed at a fine of $5. *Page 192 
The State's testimony shows that on the 6th day of June, 1937, the sheriff of Coryell County, accompanied by his deputy, were traveling on highway number seven from Gatesville to Waco. They observed appellant in his automobile traveling at the rate of about seventy-five miles per hour and undertook to arrest him. In their efforts, they ran him through the town of Gatesville to a point several miles beyond said town, where appellant's car bogged down in soft ground. The sheriff and his deputy were dressed in plain citizens clothes and had no warrant for his arrest. Appellant offered no affirmative testimony.
He asserts two grounds as to why his conviction is not authorized by law. First, because the officers had no warrant for his arrest; second, because they were not clothed in certain uniforms and had no official badge displayed on their persons.
Appellant is mistaken in both of the positions taken by him. Article 803, P. C., gives officers the authority to arrest persons without warrant who operate automobiles upon the public highways in excess of forty-five miles per hour and deal with them as provided by Article 792, P. C. His second contention is of no merit; in the case of Ex parte Heiling, 128 Tex. Crim. 399, this Court held that the statute requiring officers to wear certain uniforms, caps and official badges, was in contravention of the State Constitution.
Appellant objected to certain remarks made by the district attorney in his closing argument to the jury, and which he has brought forward for consideration by proper bills of exception. After a careful review of these matters, we have reached the conclusion that they are without merit and fail to show reversible error.
The judgment of the trial court is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.